Citation Nr: 0424651	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  99-23 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to an effective date earlier than September 28, 
1998, for the grant of service connection for coronary heart 
disease, hypertension, and an abdominal aortic aneurysm.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The record reflects that the veteran retired in June 1978, 
with more than 20 years active duty.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision by the Department 
of Veterans Affairs (VA) Atlanta, Georgia, Regional Office 
(RO), which granted service connection for a disability 
characterized as coronary heart disease, hypertension, and an 
abdominal aortic aneurysm, and assigned a 100 percent rating, 
effective September 28, 1998.  The veteran filed a notice of 
disagreement with that rating decision in May 1999.  After 
receiving a statement of the case in September 1999, the 
veteran perfected his appeal to the Board by timely filing a 
substantive appeal in October 1999.  

The Board notes that an August 1999 rating decision, 
recharacterized the veteran's service-connected disability 
from a combination of coronary heart disease, hypertension, 
and an abdominal aortic aneurysm, rated 100 percent 
disabling, to three separate disabilities- an abdominal 
aortic aneurysm, rated 100 percent disabling; 
arteriosclerotic heart disease, rated 60 percent disabling; 
and hypertension, rated 10 percent disabling, with all three 
ratings effective September 28, 1998.  In addition, the 
August 1999 rating decision also awarded special monthly 
compensation, effective September 28, 1998, under 38 U.S.C.A. 
§ 1114(s); 38 C.F.R. § 350(i).  

Because the veteran seeks an effective date earlier than the 
date assigned for the grant of service connection for his 
three service-connected disabilities, which is September 28, 
1998, the Board has determined that the issue listed on the 
first page of this decision adequately addresses the 
veteran's contention.  

This claim was remanded by the Board in March 2001 to permit 
the veteran to provide testimony at a personal hearing before 
a member of the Board at the RO.  A Travel Board hearing was 
scheduled for August 26, 2004; however, the veteran informed 
the RO in July 2004 that he desired to withdraw his request 
for a hearing before a member of the Board.  

FINDINGS OF FACT

1.  The veteran retired from active military service on June 
30, 1978.  

2.  A claim for service connection for coronary heart 
disease, hypertension, and an abdominal aortic aneurysm was 
received by VA on September 28, 1998.  

3.  Private medical records that show treatment for cardiac 
problems in the 1980s and 1990s were received by VA in May 
1999.  


CONCLUSION OF LAW

The criteria for an award of an effective date prior to 
September 28, 1998, for the grant of service connection for 
coronary heart disease, hypertension, and an abdominal aortic 
aneurysm are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.400(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The September 1999 statement of the case, along with the 
February 2003 supplemental statement of the case, advised the 
veteran of the laws and regulations pertaining to his claim 
of entitlement to an earlier effective date for the grant of 
service connection for coronary heart disease, hypertension, 
and an abdominal aortic aneurysm.  Those documents informed 
the veteran of the evidence of record and explained the 
reasons and bases for denial of his claim.  He was 
specifically informed that an effective date earlier than 
September 28, 1998, for the grant of service connection for 
coronary heart disease, hypertension, and an abdominal aortic 
aneurysm was being denied because the evidence showed that 
his claim for service connection for those conditions was 
received on September 28, 1998.  Both the statement of the 
case and the supplemental statement of the case made it clear 
to the veteran that in order to prevail on his earlier 
effective date claim, he needed to present evidence 
establishing that he met the criteria for an effective date 
earlier than September 28, 1998.  The RO sent a letter to the 
veteran dated in April 2001 that informed him as to what 
action he needed to take and what action the RO would take on 
his claim.  He was told that he needed to submit evidence 
showing that he was entitled to an earlier effective date for 
the grant of service connection for coronary heart disease, 
hypertension, and an abdominal aortic aneurysm.  Accordingly, 
the requirements regarding the duty to notify have been met.  

In this regard, the Board observes that the notice 
requirements instituted by the VCAA were accomplished after 
the initial adjudication of the veteran's claim, which 
sequence of events was found to constitute error in Pelegrini 
v. Principi, U.S. Vet. App. No. 01-944 (June 24, 2004) 
(Pelegrini II).  The Board notes, however, that following the 
April 2001 letter to the veteran, informing him of the VCAA, 
including the requirements of establishing entitlement to an 
earlier effective date for the grant of service connection 
for coronary heart disease, hypertension, and an abdominal 
aortic aneurysm, and his and VA's responsibilities in the 
claims process, he was given an opportunity to submit 
additional evidence or argument.  Neither he nor his 
representative submitted any additional evidence, or 
identified any source from whom evidence could be obtained.  
Under these circumstances, the Board considers the lack of 
notice prior to the initial decision by the RO in this case, 
was not prejudicial to the veteran.  

Regarding the duty to assist, the veteran's claims file has 
been carefully and thoroughly reviewed.  Under these 
circumstances, it is apparent that no additional evidentiary 
development is warranted since the file contains his service 
and postservice medical records, along with the statements 
and contentions with regard to his claim.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim under the VCAA, poses no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); VAOPGCPREC 16-92.  

The veteran asserts that the grant of service connection for 
coronary heart disease, hypertension, and an abdominal aortic 
aneurysm should have been made effective June 30, 1978, the 
date of his retirement from military service, because he was 
hospitalized in October 1977 (while still on active duty) for 
chest pains to rule out myocardial infarction and was 
subsequently misdiagnosed, thereby preventing him from filing 
a claim for VA benefits.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (a); 38 C.F.R. § 3.400(a).  

The RO received a statement from the veteran on September 28, 
1998, in which he requested service connection for his 
cardiovascular problems from the date of his retirement from 
military service in June 1978.  A January 1999 rating 
decision granted service connection for coronary heart 
disease and hypertension with an abdominal aortic aneurysm 
and assigned a 100 percent rating from September 28, 1998, 
the date of the veteran's claim.  The RO, in an August 1999 
rating decision, recharacterized the veteran's service-
connected disability from a combination of coronary heart 
disease, hypertension, and an abdominal aortic aneurysm, 
rated 100 percent disabling, to three separate disabilities- 
an abdominal aortic aneurysm, arteriosclerotic heart disease, 
and hypertension, and rated those disabilities as 100 
percent, 60 percent, and 10 percent disabling, respectively.  
The effective date assigned for each of the three 
disabilities was September 28, 1998.  The August 1999 rating 
decision also awarded the veteran special monthly 
compensation from September 28, 1998, under 38 C.F.R. 
§ 350(i).  

After reviewing the claims file, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that he is entitled to an earlier effective date for the 
grant of service connection for coronary heart disease, 
hypertension, and an abdominal aortic aneurysm.  A claim for 
service connection for those disorders was received by VA on 
September 28, 1998, and was granted by the RO's January 1999 
rating decision, which assigned a 100 percent rating from 
September 28, 1999.  The effective date for the grant of 
service connection based on an original claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  See 38 C.F.R. § 3.400(a).  Therefore, under 
the provisions of 38 C.F.R. § 3.400(a), the grant of service 
connection for the veteran's coronary heart disease, 
hypertension, and an abdominal aortic aneurysm cannot be 
earlier than the date of receipt of the claim upon which the 
grant was based, which, in this case, is September 28, 1998.  
No claim for service connection for coronary heart disease, 
hypertension, or an abdominal aortic aneurysm was received 
prior to September 28, 1998.  Because the Board finds that 
the preponderance of the evidence establishes that the proper 
effective date for the grant of service connection for 
coronary heart disease, hypertension, and an abdominal aortic 
aneurysm is September 28, 1998, an earlier effective date is 
not warranted.  

The veteran argues that he is entitled to service connection 
for coronary heart disease, hypertension, and an abdominal 
aortic aneurysm from the date of his retirement from military 
service in June 1978, because he was prevented from filing a 
claim for the benefit due to the misdiagnosis of his 
cardiovascular condition in service.  However, the Board 
finds that the veteran has not demonstrated how a 
misdiagnosis of a medical condition in service would prevent 
a veteran from filing a claim for VA benefits.  While it is 
unfortunate that the veteran waited until September 1998 to 
file a claim for the cardiovascular problems manifested many 
years earlier, the fact remains that he did not.  Under these 
circumstances, the appeal is denied.   


ORDER

An effective date earlier than September 28, 1998, for the 
grant of service connection for coronary heart disease, 
hypertension, and an abdominal aortic aneurysm is denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



